LIPEZ; Circuit Judge,
dissenting from the denial of rehearing en banc.
Rule 35(a) of the Federal Rules of Appellate Procedure provides for en banc rehearing when “the proceeding involves a question of exceptional importance.” Fed. R.App. P. 35(a)(2). The right of United States citizens to vote for, and be repre*112sented by, full-status members of Congress must be counted among the few matters that facially meet the “exceptional importance” prerequisite. As the Commonwealth of Puerto Rico argued in its motion to intervene in this case, granted by a majority of the panel, “the legal issues implicate matters of fundamental concern to the almost four million Puerto Rico residents who are U.S. citizens yet have no voting representation in the legislature of the government of this Nation.” Motion to Intervene, at 4. Indeed, given our court’s continuing struggle with these important issues — reflected in the three separate opinions produced by the panel — this is the rare case in which en banc review should be granted without hesitation.32 Hence, I am dismayed and saddened that three of my colleagues have shut the door on review by the full court. I therefore dissent from the denial of rehearing en banc.
I concurred in the judgment in this case because I believed the panel could not properly reconsider issues that were decided by the full court as part of our 2005 en banc ruling that Puerto Rico citizens did not have the right to vote in presidential elections. See Igartúa-De La Rosa v. United States (Igartúa III), 417 F.3d 145 (1st Cir.2005) (en banc). I emphasized in my concurrence here, however, that the magnitude of the issues and Judge Torruella’s forceful dissent compel us to grant en banc consideration of the plaintiffs’ claims of entitlement to representation in Congress. Igartúa v. United States, 626 F.3d 592, 607 (1st Cir.2010) (Igartúa TV). Indeed, this is the classic case anticipated by Rule 35(a)(2)’s “exceptional importance” provision — one so unusually challenging and significant that the issues it raisés deserve the attention of the full court, informed by the superior advocacy that ordinarily accompanies such comprehensive review.
Reconvening our en banc court to consider the voting rights of citizens residing in Puerto Rico is necessary because the significant issues that would be addressed were either not explicitly considered in 2005 or require a more developed analysis in light of intervening Supreme Court precedent and “the evolution of scholarly and official opinion in the five years since Igartúa III.” Petition of the Commonwealth of Puerto Rico for Rehearing En Banc, at 6. It is not enough to say that those issues must ultimately be decided by the Supreme Court. That evasion simply states the obvious. As an intermediate appellate court, we have our own responsibility to grapple in the first instance with the unique, challenging, and unavoidably controversial questions presented by this case.
As more fully described in my concurring opinion, two specific issues warrant en banc consideration:
1. The Constitutional Question. The threshold question we must face is whether the Constitution permits Congress to provide Puerto Rico residents with the right to vote. This issue was not explicitly addressed in the 2005 en banc, in which we concluded that the Constitution does not require extending the right to vote to citizens residing in Puerto Rico. I continue to believe that we were correct in holding that the Constitution does not mandate voting rights for Puerto Ricans. But the separate question of whether Congress has the authority through legislation or adoption of a treaty to provide the right to vote to Puerto Rico residents remains unad*113dressed. In effect, we presumed that because the Constitution itself enfranchises only citizens of “States,” only such citizens could be given the right to vote. The question, however, is whether conferring the right to vote on state residents in the Constitution necessarily forecloses Congress from extending the right to others. That is not a question that I even contemplated in 2005. However, as noted in my concurrence, the possibility that the Constitution would permit such an extension of voting rights has in the intervening years been articulated by scholars and judges and is “worthy of serious examination.” Igartúa TV, 626 F.3d at 608.
2. The Treaty Question. Even if the Constitution permits enfranchising citizens in Puerto Rico, the question remains whether the ICCPR, or some other treaty, has created an enforceable voting right on their behalf. The 2005 en banc court held that the ICCPR was not self-executing and thus did “not adopt any legal obligations binding as a matter of domestic law.” Igartúa III, 417 F.3d at 150.33 The en banc majority’s conclusion was based on a Senate declaration to that effect and cursory references by the Supreme Court (in Sosa v. Alvarez-Machain, 542 U.S. 692, 124 S.Ct. 2739, 159 L.Ed.2d 718 (2004)) appearing to accept the declaration as dis-positive of the issue. Id. Judge Howard cogently explained in his 2005 en banc dissent why the majority was wrong, pointing out that the Senate lacks the authority to declare the status of a treaty. Id. at 189-91 (Howard, J., dissenting).34
I did not at the time appreciate the appropriateness of Judge Howard’s focus because I did not contemplate the possibility that the Constitution might permit enfranchising Puerto Rico residents. If the Constitution forbids extending the right to vote to Puerto Ricans, it would trump any treaty purporting to do so and the ICCPR’s status would be irrelevant to our assessment of the plaintiffs’ claims. I now realize the importance of Judge Howard’s analysis. If the Constitution allows the enfranchisement of Puerto Ricans, the ICCPR’s status is relevant to whether plaintiffs have a private cause of action for deprivation of the right to vote that they say the treaty guarantees to them. In his dissent in this case, Judge Torruella argues forcefully that the surrounding circumstances demonstrate that the ICCPR should in fact be construed as a self-executing treaty. I have reached no conclusion on the merits of this argument. It is apparent, however, that we need to confront it. The Supreme Court has recently confirmed that determining whether a treaty is self-executing “is, of course, a matter for [the courts] to decide.” Medellin v. Texas, 552 U.S. 491, 518, 128 S.Ct. 1346, 170 L.Ed.2d 190 (2008).35
As noted, I have not advocated for en banc review in this case because I know the answers to the difficult questions that I have identified. Rather, I have voted for *114en banc review because I am certain that the denial of en banc review, whatever the justification offered by my colleagues, is incompatible with our collective obligation to decide questions of “exceptional importance” through the en banc process. Rule 35(a)(2) is not some meaningless formality. Instead, the rule recognizes that some issues are simply too important to be decided in the ordinary manner by a panel of three judges. It recognizes that circuit judges should not presume that they know the answers to exceptionally difficult questions before they engage with all of their colleagues after briefing and argument of the highest quality.
Look at the missed opportunity here. The Commonwealth, now allowed to intervene, was represented by a law firm with substantial Supreme Court litigation experience. Its lead lawyer in the case was the former Solicitor General of the United States. The United States was ably represented by the Department of Justice. In addition, as we have done in other en banc proceedings involving questions of exceptional importance, we could have invited amicus participation from legal scholars, historians, and other interested parties. For the first time, the complex issues that I have identified would have received the adversary testing that they require. For the first time, the Commonwealth’s views on those issues would have received from this court the respectful consideration that they deserve.
My colleagues who have voted against en banc review undoubtedly believe that the en banc process — always burdensome and frequently divisive — would be a waste of time because, unlike me, they are confident that they already know the answers to the constitutional and treaty questions that I have identified. Their premature certitude is the problem. It is untested by the vigorous examination that the en banc process provides. It arises from a flawed and incomplete consideration of the issues.
The threshold question in this case— whether the Constitution permits Congress to extend voting rights to the residents of Puerto Rico — was not addressed in 2005. The critical ruling in that 2005 case — that the ICCPR is not self-executing — does not reflect the close textual analysis that the Supreme Court requires. As I observed in my concurrence to the panel opinion here, this case at its core is about “whether a substantial group of United States citizens should be given a right that our country and the international community agree is a fundamental element of a free society.” 626 F.3d at 612. This is the paradigm of a question of “exceptional importance.” The Commonwealth deserves to have that question addressed through a process that respects our standard for granting en banc review and respects the desire of the Commonwealth to be heard. By those measures, the denial of en banc review by three of our colleagues is a grievous error.

. Rule 35(a) states that "[a]n en banc hearing or rehearing is not favored and ordinarily will not be ordered,” but exceptions exist where "en banc consideration is necessary to secure or maintain uniformity of the court’s decisions” or "the proceeding involves a question of exceptional importance.”


. A non-self-executing treaty does not itself create obligations enforceable in the federal courts and must instead rely on Congressional adoption of those obligations in separate legislation.


. As I reported in my concurrence in this case:
Judge Howard explained that the Senate’s non-self-execution declaration concerning the domestic effect of the ICCPR was "in reality[ ] an attempt to legislate concerning the internal implementation of a treaty,” which the Senate lacked the power to do. Igartúa III, 417 F.3d at 190-91 (dissenting opinion). Judge Howard noted that the declaration was therefore “merely an expression of the Senate’s view of domestic policy ... [with] no domestic effect.” Id. at 191.
Igartúa TV, 626 F.3d at 610 n. 19.


.Despite the 2005 majority's assertion (based on Supreme Court language) that the ICCPR is not self-executing, neither the en banc panel nor the Supreme Court performed *114a close examination of the treaty. An inquiry into the status of a treaty must begin with the treaty language itself. Medellin, 552 U.S. at 514, 128 S.Ct. 1346. In Medellin, the Court, considering a different treaty, also looked to the " 'postratification understanding’ of signatory nations,” id. at 516, 128 S.Ct. 1346, "general principles of interpretation," id. at 517, 128 S.Ct. 1346, and the consequences of reading the treaty in a particular way, id. at 517-518, 128 S.Ct. 1346. See also Sanchez-Llamas v. Oregon, 548 U.S. 331, 344 & n. 3, 347, 126 S.Ct. 2669, 165 L.Ed.2d 557 (2006) (considering other signatories' understanding of the treaty at issue). Neither the 2005 majority nor the Supreme Court considered such factors in labeling the ICCPR as non-self-executing. Indeed, as the Commonwealth points out in its petition for en banc review, the Supreme Court in Sosa was "not confronted with, and did not determine, whether the Senate’s declaration establishes that the ICCPR has no domestic legal effect.” Petition of the Commonwealth of Puerto Rico for Rehearing En Banc, at 12.